SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 23, 2009 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-124405 26- 1944595 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation) File Number) Identification No.) 4040 Barranca Pkwy, Suite #220, Irvine, CA92604 (Address of Principal Executive Offices)(Zip Code) (949) 333-7500 Registrant’s Telephone Number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01- Entry into a Material Definitive Agreement. On October 23, 2009, we entered in to an Extension Option and Securities Amendment, which extends the due dates of certain convertible promissory notes issued by the company to investor Agile Opportunity Fund, LLC in May 2008 with an aggregate original face amount of $727,273 and an original maturity date of May 30, 2010 (“May 2008 Notes”).The Extension Option and Securities Amendment provides the company with theoption to extend the maturity date of the May 2008 Notes by successive one month periods up to December 31, 2010.In consideration for the option to extend the maturity date of the May 2008 Notes, the company agreed to issue 500,000 shares of its restricted common stock to the investor, lower the conversion price of the May 2008 Notes to $0.10 per share, which means the May 2008 Notes are currently convertible into 7,272,730 shares of company common stock in the aggregate, and, for every month the maturity date of the May 2008 Notes has been extended, the company agrees to increase the principal amount of each of the May 2008 Notes by one and one-half percent of the then current principal amount. On October 16, 2009, we entered in to an Extension and Modification Agreement, which extends the due date of a convertible promissory note issued by the company to investor Agile Opportunity Fund, LLC September 2008 with an aggregate original face amount of $180,000 and an original maturity date of September 26, 2009 (“September 2008
